Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Appellate Division, Second Department) to review a determination of respondent Commissioner of Westchester County Hospitals which terminated petitioner’s employment.
The issue in this proceeding is whether there is substantial evidence to support the finding of misconduct made against petitioner. Petitioner, a food service operator, was found guilty of, inter alia, stealing. In our view, the determination is supported by substantial evidence and accordingly should be confirmed. Petitioner’s arguments to the contrary center around questions of credibility which were for the Hearing Officer to resolve.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.